                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,                     CR 18-44-GF-BMM

             Plaintiff,

      vs.                                     FINAL ORDER OF FORFEITURE

MARCUS WAYNE LOGAN,

             Defendant.


       THIS MATTER comes before the Court on the United States’ Motion for

Final Order of Forfeiture. Having reviewed said motion, the Court finds:

       1.    The United States commenced this action pursuant to 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.

       2.    A Preliminary Order of Forfeiture was entered on October 30, 2018.

(Doc. 21).

       3.    All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 25-

1).

       4.    It appears there is cause to issue a forfeiture order under 18 U.S.C.

§ 924(d), and Rule 32.2, Federal Rules of Criminal Procedure.



                                          1
      IT IS ORDERED:

      THAT the Motion for Final Order of Forfeiture is GRANTED;

      THAT judgment of forfeiture of the following property shall enter in favor

of the United States pursuant to 18 U.S.C. §924(d), and Rule 32.2, Federal Rules

of Criminal Procedure, free from the claims of any other party:

           Colt Manufacturing Company, semi-automatic pistol, model Defender
            Plus, .45 ACP caliber (serial number DP1871); and

           HS Produkt (Importer: Springfield Inc.), model XD(M), .45 ACP
            caliber semi-automatic pistol (serial number MG675085); and

           Ammunition.

      THAT the United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 7th day of January 2019.




                                         2
